UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2014 Tax- Average annual total Cumulative total SEC 30 -day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) s ubsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-14 5-31-14 5-31-14 Class A –0.67 6.32 4.56 –0.67 35.82 56.18 2.50 2.50 5.09 Class B –2.35 6.02 4.29 –2.35 33.94 52.25 1.87 1.76 3.81 Class C 1.70 6.33 4.13 1.70 35.95 49.86 1.87 1.76 3.81 Index 1 † 4.44 6.55 5.36 4.44 37.35 68.57 — — — Index 2 † 3.05 5.59 5.00 3.05 31.26 62.87 — — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.0% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class A shares have been adjusted to reflect the reduction in the maximum sales charge from 4.5% to 4.0%, effective 2-3-14. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the expense ratios are as follows: Class A Class B* Class C* Net (%) 0.84 1.59 1.59 Gross (%) 0.84 1.69 1.69 * The fund’s Distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class B and Class C shares. The current waiver agreement will remain in effect through 9-30-14. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the Barclays California Municipal Bond Index; Index 2 is the Barclays Municipal Bond Index. See the following page for footnotes. 6 California Tax-Free Income Fund | Annual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 5-31-04 $15,225 $15,225 $16,857 $16,287 Class C 3 5-31-04 14,986 14,986 16,857 16,287 The values shown in the chart for “Class A shares with maximum sales charge” have been adjusted to reflect the reduction in the Class A shares’ maximum sales charge from 4.5% to 4.0%, which became effective on 2-3-14. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays California Municipal Bond Index is an unmanaged index composed of California investment-grade municipal bonds. Barclays Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. Prior to 12-14-12, the fund compared its performance solely to the Barclays Municipal Bond Index. After this date, the fund added the Barclays California Municipal Bond Index as the primary benchmark index and retained the Barclays Municipal Bond Index as the secondary benchmark index to which the fund compares performance to better reflect the universe of investment opportunities based on the fund’s investment strategy. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 43.4% and a state tax rate of 13.3%. Share classes will differ due to varying expenses. 3 The contingent deferred sales charge is not applicable. Annual report | California Tax-Free Income Fund 7 Management’s discussion of Fund performance John Hancock Asset Management a division of Manulife Asset Management (US) LLC Tax-exempt municipal bonds (munis) posted positive returns for the year ended May 31, 2014. Munis declined early in the period as improving economic growth and a few high-profile muni credit issues sent muni yields sharply higher. Market conditions changed abruptly in early 2014 as uneven economic data (due in part to severe U.S. winter weather) eased investor concerns about higher interest rates, leading to a substantial recovery in the muni market. For the 12-month period, short-term munis generated the best returns, outperforming longer-term munis, while higher-quality munis outpaced lower-rated bonds. In the 2014 fiscal year, the state of California enjoyed its first budget surplus in more than a decade. A combination of improving economic activity and two voter-approved temporary tax increases led to a significant increase in state tax revenues, resulting in a pair of credit rating upgrades for the state. The governor is currently proposing a plan, which will go before California voters in November, to set aside a portion of tax revenues every year in a reserve fund. For the 12-month period ended May 31, 2014, John Hancock California Tax-Free Income Fund’s Class A shares produced a total return of 3.46%, excluding sales charges, trailing the 4.44% return of its benchmark, the Barclays California Municipal Bond Index. The fund benefited from a shorter duration, particularly during the first half of the reporting period as muni yields rose and the muni yield curve steepened dramatically. Sector allocation also contributed favorably to performance as meaningful positions in state general obligation bonds and education bonds added value during the period. The fund’s holdings based in Puerto Rico detracted from relative results as continued economic weakness and looming liquidity problems led to a series of credit rating downgrades. We reduced the fund’s exposure to these bonds during the period. This commentary reflects the views of the portfolio manager through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance does not guarantee future results. 8 California Tax-Free Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2013, with the same investment held until May 31, 2014. Expenses paid Account value Ending value during period Annualized on 12-1-2013 on 5-31-2014 ended 5-31-2014 1 expense ratio Class A $1,000.00 $1,075.90 $4.45 0.86% Class B 1,000.00 1,071.90 8.32 1.61% Class C 1,000.00 1,071.90 8.32 1.61% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | California Tax-Free Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2013, with the same investment held until May 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 12-1-2013 on 5-31-2014 ended 5-31-2014 1 expense ratio Class A $1,000.00 $1,020.60 $4.33 0.86% Class B 1,000.00 1,016.90 8.09 1.61% Class C 1,000.00 1,016.90 8.09 1.61% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 California Tax-Free Income Fund | Annual report Portfolio summary Top 10 Holdings (27.1% of Net Assets on 5-31-14) Santa Ana Financing Authority, Police Administration & Holding Facility, Series A, 6.250%, 7-1-24 4.8% Golden State Tobacco Securitization Corp., Series A, 5.000%, 6-1-35 4.2% State of California, 6.500%, 4-1-33 2.5% Inglewood Unified School District, 5.250%, 10-15-26 2.4% Foothill-Eastern Transportation Corridor Agency, Series A, 5.750%, 1-15-46 2.3% San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity, Zero Coupon, 1-1-22 2.3% California State Public Works Board, Department of Corrections, Series A, 5.000%, 12-1-19 2.3% State of California, 5.000%, 4-1-43 2.2% San Bernardino County, Medical Center Financing Project, Series B, 5.500%, 8-1-17 2.1% San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Series A, 5.750%, 1-15-21 2.0% Sector Composition General Obligation Bonds 15.7% Utilities 1.8% Revenue Bonds Water & Sewer 1.3% Other Revenue 21.6% Development 1.1% Facilities 16.4% Pollution 0.9% Tobacco 11.3% Housing 0.5% Transportation 9.6% Airport 0.4% Health Care 8.0% Short-Term Investments & Other 4.5% Education 6.9% Quality Composition AAA 2.3% AA 14.0% A 47.0% BBB 8.6% BB 6.1% B 3.5% Not Rated 14.0% Short-Term Investments & Other 4.5% 1 As a percentage of net assets on 5-31-14. 2 Cash and cash equivalents are not included. 3 Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if a creditor is unable or unwilling to make principal or interest payments. Investments in higher-yielding, lower-rated securities include a higher risk of default. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. The fund may invest its assets in a small number of issuers. Performance could suffer significantly from adverse events affecting these issuers. If the fund invests heavily in any one state or region, performance could be disproportionately affected by factors particular to that state or region. Events in the financial markets have resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign. In addition, reduced liquidity in credit and fixed-income markets may adversely affect issuers worldwide. The use of hedging and derivatives could produce disproportionate gains or losses and may increase costs. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectus for additional risks. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-14 and do not reflect subsequent downgrades or upgrades, if any. Annual report | California Tax-Free Income Fund 11 Fund’s investments As of 5-31-14 Maturity Rate (%) date Par value Value Municipal Bonds 95.5% (Cost $214,980,952) California 92.6% ABAG Finance Authority for Nonprofit Corps. Institute on Aging (D) 5.650 08-15-38 $1,000,000 1,083,229 ABAG Finance Authority for Nonprofit Corps. Sharp Healthcare 6.250 08-01-39 1,000,000 1,160,740 ABAG Finance Authority for Nonprofit Corps. Sharp HealthCare, Series A 5.000 08-01-43 2,000,000 2,184,260 Anaheim Certificates of Participation Convention Center (D)(P)(S) 11.703 07-16-23 2,000,000 2,019,240 Anaheim Public Financing Authority Public Improvement Project, Series C (D)(Z) Zero 09-01-18 3,000,000 2,827,470 Belmont Community Facilities Library Project, Series A (D) 5.750 08-01-24 1,000,000 1,235,900 California County Tobacco Securitization Agency Fresno County Funding Corp. 6.000 06-01-35 1,765,000 1,765,159 California County Tobacco Securitization Agency Kern County Corp., Series A 6.125 06-01-43 5,000,000 5,000,750 California County Tobacco Securitization Agency Public Improvements 5.250 06-01-21 3,585,000 3,599,806 California County Tobacco Securitization Agency Stanislaus Funding, Series A 5.500 06-01-33 600,000 594,420 California Educational Facilities Authority Prerefunded College and University Funding Program 5.000 02-01-26 1,130,000 1,264,380 California Educational Facilities Authority Woodbury University 5.000 01-01-25 1,800,000 1,802,808 California Health Facilities Financing Authority Catholic Healthcare West, Series G 5.250 07-01-23 1,000,000 1,003,820 California Health Facilities Financing Authority Kaiser Permanente, Series A 5.250 04-01-39 2,500,000 2,577,475 California Health Facilities Financing Authority Lucile Salter Packard Children 5.000 08-15-43 1,000,000 1,096,260 California Health Facilities Financing Authority Providence Health and Services, Series C 6.500 10-01-33 1,000,000 1,184,490 California Health Facilities Financing Authority Scripps Health, Series A 5.000 11-15-36 1,000,000 1,091,050 12 California Tax-Free Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) California Infrastructure & Economic Development Bank California Independent System Operator, Series A 6.250 02-01-39 $2,000,000 $2,081,340 California Pollution Control Financing Authority Waste Management Inc., Series C, AMT (P) 5.125 11-01-23 2,000,000 2,107,020 California State Public Works Board Department of Corrections, Series A (D) 5.000 12-01-19 5,000,000 5,561,500 California State Public Works Board Series A 5.000 09-01-39 2,500,000 2,759,350 California State Public Works Board Trustees California State University, Series D 6.250 04-01-34 2,000,000 2,362,880 California State Public Works Board Various Capital Projects, Series A 5.000 04-01-37 1,000,000 1,086,270 California State University College and University Revenue, Series A 5.250 11-01-34 1,000,000 1,145,180 California Statewide Communities Development Authority American Baptist Homes West 6.250 10-01-39 2,000,000 2,158,340 California Statewide Communities Development Authority Insured-Redwoods Project (D) 5.375 11-15-44 1,500,000 1,667,940 California Statewide Communities Development Authority Senior Living of Southern California 7.250 11-15-41 1,700,000 1,963,976 California Statewide Communities Development Authority University of California—Irvine 5.750 05-15-32 1,230,000 1,325,313 California Statewide Financing Authority Tobacco Settlement, Series A 6.000 05-01-37 2,500,000 2,500,025 California Statewide Financing Authority Tobacco Settlement, Series B 6.000 05-01-37 4,000,000 4,000,038 Center Unified School District, Series C (D)(Z) Zero 09-01-16 2,145,000 2,089,959 City of San Mateo Community Facilities District 5.500 09-01-44 2,000,000 2,185,460 Cloverdale Community Development Agency 5.500 09-01-38 3,000,000 2,536,620 Contra Costa County Public Financing Authority, Series A (D) 5.000 06-01-28 1,230,000 1,234,502 Corona Community Facilities District No. 97-2 5.875 09-01-23 910,000 915,478 East Side Union High School District-Santa Clara County (D) 5.250 09-01-24 2,500,000 3,082,600 Folsom Public Financing Authority, Series B 5.125 09-01-26 965,000 998,264 Foothill-Eastern Transportation Corridor Agency, Series A 5.750 01-15-46 5,000,000 5,629,250 Fresno Sewer System Revenue, Series A–1 (D) 5.250 09-01-19 1,000,000 1,115,760 Golden State Tobacco Securitization Corp., Series A (D) 5.000 06-01-35 10,000,000 10,354,200 Inglewood Unified School District (D) 5.250 10-15-26 5,000,000 5,897,200 Inland Valley Development Agency Series A 5.000 09-01-44 2,500,000 2,670,925 Kern County, Capital Improvements Project, Series A (D) 5.750 08-01-35 1,000,000 1,148,560 See notes to financial statements Annual report | California Tax-Free Income Fund 13 Maturity Rate (%) date Par value Value California (continued) Laguna Salada Union School District, Series C (D)(Z) Zero 08-01-26 $1,000,000 $658,330 Lancaster School District School Improvements (D)(Z) Zero 04-01-19 1,730,000 1,621,425 Lancaster School District School Improvements (D)(Z) Zero 04-01-22 1,380,000 1,157,875 Long Beach Harbor Revenue, Series A, AMT (D) 6.000 05-15-18 2,660,000 3,158,218 Long Beach Special Tax Community Facilities District 6-Pike Project 6.250 10-01-26 2,480,000 2,483,298 Los Angeles Community College District 2008 Election, Series A 6.000 08-01-33 4,000,000 4,776,760 Los Angeles Community Facilities District No: 3 Cascades Business Park 6.400 09-01-22 605,000 609,731 M-S-R Energy Authority Natural Gas Revenue, Series A 6.500 11-01-39 1,000,000 1,317,500 M-S-R Energy Authority Natural Gas Revenue, Series B 6.500 11-01-39 3,500,000 4,630,745 Modesto Community Facilities District No: 4-1 5.100 09-01-26 3,000,000 3,071,910 Morgan Hill Redevelopment Agency Successor Agency Series A 5.000 09-01-33 1,750,000 1,957,323 Oakland Unified School District/ Alameda County 6.625 08-01-38 1,000,000 1,195,170 Orange County Improvement Bond Act 1915, Series B 5.750 09-02-33 1,365,000 1,370,760 Paramount Unified School District, Series B (D)(Z) Zero 09-01-25 4,735,000 3,114,825 Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01-01-18 430,000 474,170 Ripon Redevelopment Agency Ripon Community Redevelopment Project (D) 4.750 11-01-36 1,530,000 1,534,253 Riverside County Transportation Commission, Series A 5.750 06-01-48 1,000,000 1,101,020 San Bernardino County Capital Facilities Project, Escrowed to Maturity, Series B 6.875 08-01-24 350,000 470,236 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08-01-17 4,855,000 5,171,837 San Bruno Park School District School Improvements, Series B (D)(Z) Zero 08-01-21 1,015,000 835,396 San Diego County Regional Airport Authority, Series A 5.000 07-01-44 1,000,000 1,090,970 San Diego Public Facilities Financing Authority Lease Revenue 5.250 03-01-40 1,000,000 1,071,910 San Diego Redevelopment Agency City Heights, Series A 5.750 09-01-23 1,000,000 1,001,460 San Diego Redevelopment Agency City Heights, Series A 5.800 09-01-28 1,395,000 1,396,353 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09-01-17 1,600,000 1,402,832 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09-01-18 1,700,000 1,397,009 14 California Tax-Free Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) San Diego Unified School District, Election of 1998, Series A (D)(Z) Zero 07-01-21 $2,500,000 $2,084,800 San Francisco City & County Redevelopment Agency Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08-01-35 1,250,000 1,266,225 San Francisco City & County Redevelopment Agency Mission Bay South Redevelopment, Series D 7.000 08-01-41 1,000,000 1,116,960 San Francisco City & County Redevelopment Financing Authority Mission Bay South Redevelopment, Series D 6.625 08-01-39 1,000,000 1,137,420 San Francisco City & County Redevelopment Financing Authority San Francisco Redevelopment Projects, Series B 6.625 08-01-39 700,000 788,823 San Joaquin County County Administration Building (D) 5.000 11-15-29 2,965,000 3,099,789 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-22 6,500,000 5,576,610 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.750 01-15-21 5,000,000 5,005,250 San Mateo County Joint Power Authority (D) 5.000 07-01-21 1,815,000 2,125,365 Santa Ana Financing Authority Police Administration & Holding Facility, Series A (D) 6.250 07-01-19 1,790,000 2,156,127 Santa Ana Financing Authority Police Administration & Holding Facility, Series A (D) 6.250 07-01-24 10,000,000 11,957,000 Santa Fe Springs Community Development Commission Construction Redevelopment Project, Series A (D)(Z) Zero 09-01-20 1,275,000 1,063,172 Santa Margarita Water District Community Facilities District 5.625 09-01-43 775,000 842,782 South Orange County Public Financing Authority Series A 5.000 08-15-33 1,000,000 1,082,970 South Orange County Public Financing Authority Series A 5.000 08-15-34 450,000 485,793 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11-01-26 2,000,000 2,295,620 Southern California Public Power Authority Series A 5.000 07-01-38 1,000,000 1,133,790 State of California 5.000 09-01-41 1,500,000 1,628,925 State of California 5.000 10-01-41 2,000,000 2,173,640 State of California 5.000 04-01-43 5,000,000 5,497,750 State of California 5.000 11-01-43 2,000,000 2,210,160 State of California 5.250 03-01-30 2,000,000 2,313,820 State of California 6.500 04-01-33 5,000,000 6,122,600 See notes to financial statements Annual report | California Tax-Free Income Fund 15 Maturity Rate (%) date Par value Value California (continued) Stockton Public Financing Authority Delta Water Supply Project, Series A 6.250 10-01-40 $1,150,000 $1,313,266 Successor Agency To The San Francisco City & County Redevelopment Agency Mission Bay Project, Series A 5.000 08-01-43 1,000,000 1,060,500 Torrance Hospital Revenue Torrance Memorial Medical Center, Series A 5.500 06-01-31 2,000,000 2,003,820 Tuolumne Wind Project Authority Tuolumne County Project, Series A 5.625 01-01-29 1,000,000 1,178,740 University of California 5.000 05-15-44 4,000,000 4,486,480 Vallejo Sanitation & Flood Control District (D) 5.000 07-01-19 1,528,000 1,644,342 West Covina Redevelopment Agency Fashion Plaza 6.000 09-01-22 3,000,000 3,594,210 Puerto Rico 2.9% Commonwealth of Puerto Rico, Series A 5.375 07-01-33 1,250,000 916,950 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series A (D) 5.000 07-01-38 80,000 74,692 Puerto Rico Highway & Transportation Authority Prerefunded, Series Z (D) 6.250 07-01-14 940,000 944,944 Puerto Rico Highway & Transportation Authority Unrefunded, Series Z (D) 6.250 07-01-14 2,310,000 2,309,931 Puerto Rico Industrial Tourist Education Medical & Environment Authority Hospital de la Concepcion 6.500 11-15-20 500,000 502,540 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 3,000,000 2,436,840 Par value Value Short-Term Investments 3.5% (Cost $8,692,000) Repurchase Agreement 3.5% Barclays Tri-Party Repurchase Agreement dated 5-30-14 at 0.050% to be repurchased at $7,784,032 on 6-2-14, collateralized by $8,046,800 U.S. Treasury Notes, 0.750% due 3-31-18 (valued at $7,939,766, including interest) 7,784,000 7,784,000 Repurchase Agreement with State Street Corp. dated 5-30-14 at 0.000% to be repurchased at $908,000 on 6-2-14, collateralized by $940,000 U.S. Treasury Notes, 0.625% due 11-30-17 (valued at $930,070, including interest) 908,000 908,000 Total investments (Cost $223,672,952) † 99.0% Other assets and liabilities, net 1.0% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. 16 California Tax-Free Income Fund | Annual report See notes to financial statements Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one or more of these companies: Insurance coverage As a % of total investments National Public Finance Guarantee Corp. 18.1% Assured Guaranty Municipal Corp. 7.2% Financial Guaranty Insurance Company 4.2% Ambac Financial Group, Inc. 3.2% California Mortgage Insurance 1.1% Assured Guaranty Corp. 0.5% Total 34.3% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 5-31-14, the aggregate cost of investment securities for federal income tax purposes was $221,861,972. Net unrealized appreciation aggregated $22,603,197, of which $23,265,944 related to appreciated investment securities and $662,747 related to depreciated investment securities. The fund had the following sector composition as a percentage of total net assets on 5-31-14: General Obligation 15.7% Revenue Bonds Other Revenue 21.6% Facilities 16.4% Tobacco 11.3% Transportation 9.6% Health Care 8.0% Education 6.9% Utilities 1.8% Water & Sewer 1.3% Development 1.1% Pollution 0.9% Housing 0.5% Airport 0.4% Short-Term Investments & Other 4.5% See notes to financial statements Annual report | California Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-14 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $223,672,952) $244,465,169 Cash 707 Receivable for fund sharessold 283,416 Interestreceivable 2,975,382 Other receivables and prepaidexpenses 11,626 Totalassets Liabilities Payable for fund sharesrepurchased 312,804 Distributionspayable 181,711 Payable toaffiliates Accounting and legal servicesfees 8,858 Transfer agentfees 13,377 Distribution and servicefees 26,848 Trustees’fees 342 Investment managementfees 113,763 Other liabilities and accruedexpenses 67,213 Totalliabilities Netassets Net assets consistof Paid-incapital $229,112,380 Undistributed net investmentincome 462,890 Accumulated net realized gain (loss) oninvestments (3,356,103) Net unrealized appreciation (depreciation) oninvestments 20,792,217 Netassets Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($213,899,650 ÷ 19,541,564shares) 1 $10.95 Class B ($2,132,924 ÷ 194,779shares) 1 $10.95 Class C ($30,978,810 ÷ 2,830,154shares) 1 $10.95 Maximum offering price pershare Class A (net asset value per share ÷ 96%) 2 $11.41 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 18 California Tax-Free Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-14 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $12,868,588 Total investmentincome Expenses Investment managementfees 1,346,039 Distribution and servicefees 643,227 Accounting and legal servicesfees 47,268 Transfer agentfees 162,799 Trustees’fees 6,776 State registrationfees 15,598 Printing andpostage 13,491 Professionalfees 75,560 Custodianfees 34,017 Registration and filingfees 33,292 Other 12,548 Totalexpenses Less expensereductions (46,998) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers (4,118,059) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 160,500 Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Annual report | California Tax-Free Income Fund 19 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 5-31-14 5-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $10,524,971 $11,316,605 Net realized gain(loss) (4,118,059) 820,548 Change in net unrealized appreciation(depreciation) 160,500 (10,560) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (9,357,225) (10,029,977) ClassB (76,785) (85,302) ClassC (1,111,796) (1,039,549) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 276,241,407 273,617,349 End ofyear Undistributed net investmentincome 20 California Tax-Free Income Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.46 0.46 0.48 0.49 0.50 Net realized and unrealized gain (loss) oninvestments (0.11) 0.04 0.94 (0.26) 0.61 Total from investmentoperations Lessdistributions From net investmentincome (0.46) (0.46) (0.47) (0.48) (0.49) Net asset value, end ofperiod Total return (%) 3.46 4.55 14.43 2.29 11.69 Ratios and supplementaldata Net assets, end of period (inmillions) $214 $241 $243 $224 $250 Ratios (as a percentage of average net assets): Expenses beforereductions 0.86 0.84 0.86 0.86 0.85 Expenses including reductions 0.86 0.84 0.86 0.86 0.85 Net investmentincome 4.40 4.15 4.56 4.79 4.97 Portfolio turnover (%) 19 7 9 2 9 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS B SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.39 0.38 0.40 0.40 0.41 Net realized and unrealized gain (loss) oninvestments (0.12) 0.03 0.95 (0.26) 0.61 Total from investmentoperations Lessdistributions From net investmentincome (0.39) (0.37) (0.39) (0.39) (0.40) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $2 $3 $2 $2 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 1.69 1.71 1.71 1.70 Expenses including reductions 1.61 1.59 1.62 1.71 1.70 Net investmentincome 3.65 3.40 3.79 3.92 4.12 Portfolio turnover (%) 19 7 9 2 9 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. See notes to financial statements Annual report | California Tax-Free Income Fund 21 CLASS C SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.39 0.38 0.40 0.40 0.41 Net realized and unrealized gain (loss) oninvestments (0.11) 0.03 0.94 (0.26) 0.61 Total from investmentoperations Lessdistributions From net investmentincome (0.39) (0.37) (0.39) (0.39) (0.40) Totaldistributions Net asset value, end ofperiod Total return (%) 2.69 3.77 13.56 1.43 10.76 Ratios and supplementaldata Net assets, end of period (inmillions) $31 $33 $29 $26 $25 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 1.69 1.71 1.71 1.70 Expenses including reductions 1.61 1.59 1.62 1.71 1.70 Net investmentincome 3.65 3.40 3.79 3.95 4.11 Portfolio turnover (%) 19 7 9 2 9 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 22 California Tax-Free Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock California Tax-Free Income Fund (the fund) is the sole series of John Hancock California Tax-Free Income Fund (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek a high level of current income, consistent with preservation of capital, that is exempt from federal and California personal income taxes. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
